RIFKIND, District Judge.
Plaintiff’s motion to dismiss a counterclaim for money loaned, interposed in an action for overtime compensation under the Fair Labor Standards Act, 29 U.S.C.A. § 201 et seq., is granted for want of jurisdiction.
Whatever reasoning may support federal jurisdiction of such a permissive counterclaim in the absence of diversity of citizenship and jurisdictional amount, 1 Moore’s Federal Practice 696; Shulman and Jae-german, Some Jurisdictional Limitations on Federal Procedure, 1936, 45 Yale Law Journal 393, 414; Marks v. Spitz, D.C. Mass. 1945, 4 F.R.D. 348, 350, this court is bound by Lesnik v. Public Industrials Corp., 2 Cir., 1944, 144 F.2d 968, 976, note 10; Libbey-Owens-Ford Glass Co. v. Sylvania Industrial, 2 Cir., 1946, 154 F.2d 814, 816, certiorari denied 66 S.Ct, 1353. The Eighth Circuit is in accord; Kantar v. Garchell, 1945, 150 F.2d 47, 49.
The counterclaim is dismissed for lack of jurisdiction.